DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/097,279 filed on 3 August 2022.
Claims 1-13 have been amended. 
Claims 1-13 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 3 August 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Response to Arguments

A. Claim Rejections - 35 U.S.C. § 112:

Applicant's reply amending claims 1-13 has been considered and found persuasive. Accordingly, the rejection of claims 1 and 3 with regard to insufficient basis under 35 U.S.C. § 112, second paragraph, is withdrawn. However, new grounds for rejection under 35 U.S.C. § 112, second paragraph,  have been raised for the current listing of amended claims as provided below.

B. Claim Rejections - 35 U.S.C. § 101:

Claims 1-13 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the claims are directed to a statutory category of an apparatus and a process.

Examiner respectfully disagrees. Representative method claim 8 is directed towards facilitating creating and authenticating a trust voucher for distribution. Claim 8 is directed to the abstract idea of using rules and/or instructions to facilitate trust funds administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). The claim covers certain methods of organizing human activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations. The claimed steps for creating and authenticating a trust voucher distribution process, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity because they are commercial or legal interactions including agreements in the form of contracts and business relations. 

The claim recites: “receiving a request to create a trust voucher distribution from a trust voucher requestor; creating a trust voucher distribution …; obtaining trust voucher recipient information from the trust voucher requestor; appending the trust voucher recipient information to the trust voucher distribution …; obtaining one or more distribution source information from the trust voucher requestor; appending the one or more distribution source information to the trust voucher distribution voucher …; obtaining a term for the distribution from the trust voucher requestor; appending the term of the distribution to the trust voucher distribution …; obtaining a condition for distribution from the trust voucher requestor; appending the condition for the distribution to the trust voucher distribution …; obtaining an advisor information from the trust voucher requestor; appending the advisor information to the trust voucher distribution …; generating a trust voucher distribution wherein the trust voucher distribution comprises a control logic configured to control access to the trust voucher distribution based on obtaining verification of the condition for distribution of the tokenized trust voucher and the control logic is executed using … a first instruction from the trust voucher recipient to open an account and a second instruction from the advisor to open an account; appending the distribution to the trust voucher distribution ...”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims recite more than an abstract idea and are inextricably tied to computer technology (e.g., use of a blockchain).

Examiner respectfully disagrees. According to 2019 PEG, limitations that are indicative of integration into a practical application include:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. In particular, the claims only recite the additional elements –
a “hardware processor”, “memory”, “blockchain”, “distribution blockchain”, “voucher blockchain” to implement the steps described. The devices merely recite use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate trust funds administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner. The blockchain is merely being utilized as a tool to record and authenticate the trust voucher distribution process. 

The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. All the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence claims are directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

3. Applicant argues that the claims include an inventive concept that amounts to significantly more (e.g., improvement to a technological field).

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate trust funds administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Moreover, whereas the additional elements comprise the use of generic computer components that does not amount to significantly more when considered individually, when combined an inventive concept is not found in the conventional and generic arrangement of the additional element, i.e., mere use of the devices described as intermediaries, which are applied to carry out the abstract idea identified, which also does not amount to significantly more than the abstract idea itself. Thus the recited generic computer components perform no more than their basic computer functions. There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

The rejection is therefore maintained.

C. Claim Rejections - 35 U.S.C. § 103:

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ameriks et al., US 8,185,464 (“Ameriks”) in view of Finlow-Bates, US 2017/0075941 (“Finlow-Bates”).

With regard to the pending claims, Applicant’s remarks and/or arguments have been considered by Examiner and found to be persuasive over the prior arts of record. Accordingly, the rejection of the claims under 35 U.S.C. § 103, is withdrawn.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claim 1 recites the following terms: “the tokenized trust voucher”, “the trust voucher”, “the trust voucher distribution blockchain”, “the one or more trust voucher distribution source information”, “the trust voucher blockchain”, “the trust voucher requestor”. However, no preceding recitation of the terms above exists and therefore the terms lack proper antecedent basis. It is also unclear as to whether said “trust voucher blockchain” is the same as the “trust voucher distribution blockchain, and whether the “trust requestor” is the same as “trust voucher requestor”. The claim is therefore indefinite.

The claim further recites “the tokenized trust voucher comprises a control logic configured to control access to the tokenized trust voucher based on obtaining verification of the condition for distribution and the control logic is executed using the hardware processor configured to receive a first a first instruction from the trust voucher recipient to open an account and a second instruction from the trust voucher advisor to open an account.” However, it is unclear how said voucher is configured to comprise a control logic that is able to perform the function recited. The claim fails to disclose the corresponding structure, material, or elements that performs the steps recited. This raises the question as to the limiting effect of the language in the claims and does not clearly set forth the metes and bounds as to the intended scope of the claims leaving interpretation of the claims open-ended in this instance. As such the claim is indefinite.

Claim 8 recites the following terms: “the distribution, “the tokenized trust voucher”, “the trust voucher recipient”, “the advisor”. However, no preceding recitation of the terms above exists and therefore the terms lack proper antecedent basis. The claim is therefore indefinite.

Claim 12 recites the following term: “the tokenized trust voucher”. However, no preceding recitation of the term exists and therefore the term lacks proper antecedent basis. The claim is therefore indefinite.

Dependent claims 2-7, and 9-12, are rejected based on their dependency on a claim rejected pursuant to 35 USC 112(b). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, method claim 8 is directed towards facilitating creating and authenticating a trust voucher for distribution. Claim 8 is directed to the abstract idea of using rules and/or instructions to facilitate trust fund administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). The claim covers certain methods of organizing human activity, since they recite commercial or legal interactions including agreements in the form of contracts and business relations. The claimed steps for creating and authenticating a trust voucher distribution process, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity because they are commercial or legal interactions including agreements in the form of contracts and business relations. 

Claim 8 recites: “receiving a request to create a trust voucher distribution from a trust voucher requestor; creating a trust voucher distribution …; obtaining trust voucher recipient information from the trust voucher requestor; appending the trust voucher recipient information to the trust voucher distribution …; obtaining one or more distribution source information from the trust voucher requestor; appending the one or more distribution source information to the trust voucher distribution voucher …; obtaining a term for the distribution from the trust voucher requestor; appending the term of the distribution to the trust voucher distribution …; obtaining a condition for distribution from the trust voucher requestor; appending the condition for the distribution to the trust voucher distribution …; obtaining an advisor information from the trust voucher requestor; appending the advisor information to the trust voucher distribution …; generating a trust voucher distribution wherein the trust voucher distribution comprises a control logic configured to control access to the trust voucher distribution based on obtaining verification of the condition for distribution of the tokenized trust voucher and the control logic is executed using … a first instruction from the trust voucher recipient to open an account and a second instruction from the advisor to open an account; appending the distribution to the trust voucher distribution ...”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “hardware processor”, “memory”, “blockchain”, “distribution blockchain”, “voucher blockchain”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of using rules and/or instructions to facilitate trust funds administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner. The blockchain is merely being utilized as a tool to record and authenticate the trust voucher distribution process. 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules and/or instructions to facilitate trust funds administration (distribution) while merely receiving (obtaining), storing, recording, and transmitting data/information associated with the creation and distribution of a trust voucher in an automatic manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 8 is not patent eligible.

Independent claim 1 recites substantially the same limitations as claim 8 above and are ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 8 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 8 applies to claim 1 accordingly.

Dependent claims 2-7 and 9-13  add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.









Conclusion

Claims 1-13 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692